Exhibit 10.2
Loan No. WB13991
(WELLLS FARGO LOGO) [a58036a5803600.gif]
ASSUMPTION AND MODIFICATION AGREEMENT
(Long Form)
THIS ASSUMPTION AND MODIFICATION AGREEMENT (Long Form) (“Modification
Agreement”) is executed to be effective as of August 3, 2011 by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association as
successor-by-merger to Wachovia Bank, National Association, a national banking
association (“Lender”), COP-MONROE, LLC, a Florida limited liability company
(“Progress Way Borrower”), COP-CARTER, LLC, a Florida limited liability company
(“Winter Garden Borrower”), COP-HANGING MOSS, LLC, a Florida limited liability
company (“Hanging Moss Borrower”) and COP-GOLDENROD, LLC, a Florida limited
liability company (“Goldenrod Borrower”, and individually and collectively with
Progress Way Borrower, Winter Garden Borrower and Hanging Moss Borrower,
referred to herein as “Existing Borrower” or “Existing Borrowers”),
COP-SHOEMAKER, LLC, a Delaware limited liability company (“Shoemaker Borrower”),
and COP-SOUTH INDUSTRIAL, LLC, a Delaware limited liability company (“South
Industrial Borrower”, and collectively with Shoemaker Borrower, “Additional
Borrowers”). Additional Borrowers shall herein be referred to individually and
collectively with Existing Borrowers as “Borrowers.”

A.   Existing Borrowers and Lender entered into that certain Loan Agreement
dated as of November 13, 2007 (as amended by that certain Extension Agreement
(Long Form), that certain First Letter Agreement, that certain Second Letter
Agreement, and that certain Third Letter Agreement, described below, the “Loan
Agreement”). Pursuant to the Loan Agreement, Lender agreed to make a loan (the
“Loan”) to Existing Borrowers in the principal amount of Twenty-Two Million Four
Hundred Twenty Thousand Five Hundred and No/100 Dollars ($22,420,500.00) for the
purposes set forth therein. The following documents, each of which is dated as
of November 13, 2007, were executed in connection with the Loan (among others):

  1.   That certain Promissory Note evidencing the Loan executed by Existing
Borrowers to the order of Lender, in the original principal amount of
$22,420,500.00 (the “Existing Note”).     2.   The following mortgages were
executed by one or more Existing Borrowers, as mortgagor, in favor of Lender, as
mortgagee (collectively referred to herein as the “Existing Deeds of Trust”):

  a.   That certain Mortgage, Assignment, Security Agreement and Fixture Filing,
executed by Progress Way Borrower, as Mortgagor, in favor of Lender, as
Mortgagee, and recorded in the Official Records of Seminole County, Florida, as
Clerk’s # 2007162863, on or about November 20, 2007, as amended by that certain
Extension Agreement (Short Form) dated as of November 13, 2009 (the “Seminole
County Short Form”), executed by and between Lender and Existing Borrowers and
recorded in the Official Records of Seminole County, Florida, as Clerk’s
#2009138154 on or about December 7, 2009;     b.   That certain Mortgage,
Assignment, Security Agreement and Fixture Filing, executed by Winter Garden
Borrower, as Mortgagor, in favor of Lender, as Mortgagee, and recorded in the
Official Records of Orange County, Florida, as Instrument No. 20070760342, on or
about November 20, 2007, as amended by that certain Extension Agreement (Short
Form) dated as of November 13, 2009 (the “Orange County Short Form”), executed
by and between Lender and Existing Borrowers and recorded in the Official
Records of Orange County, Florida, as Document No. 20090708153 on or about
December 4, 2009;     c.   That certain Mortgage, Assignment, Security Agreement
and Fixture Filing, executed by Hanging Moss Borrower, as Mortgagor, in favor of
Lender, as Mortgagee, and recorded in the

1



--------------------------------------------------------------------------------



 



Loan No. WB 13991

      Official Records of Orange County, Florida, as Instrument No. 20070760305,
on or about November 20, 2007, as amended by the Orange County Short Form; and  
  d.   That certain Mortgage, Assignment, Security Agreement and Fixture Filing,
executed by Goldenrod Borrower, as Mortgagor, in favor of Lender, as Mortgagee,
and recorded in the Official Records of Orange County, Florida, as Instrument
No. 20070760372, on or about November 20, 2007, as amended by the Orange County
Short Form;

  3.   That certain Limited Guaranty (the “Guaranty”), executed by Cornerstone
Core Properties REIT, Inc., a Maryland corporation, Cornerstone Realty Advisors,
LLC, a Delaware limited liability company, and Cornerstone Operating
Partnership, L.P., a Delaware limited partnership (individually and
collectively, “Guarantor”), in favor of Lender;     4.   That certain
Environmental Indemnity Agreement (the “Existing Environmental Indemnity”)
executed by Existing Borrowers and Guarantor, in favor of Lender.

B.   Subsequently, Existing Borrowers and Lender entered into that certain
Extension Agreement (Long Form) dated as of November 13, 2009 (the “Extension
Agreement (Long Form)”). Pursuant to the Extension Agreement (Long Form), among
other things, Lender confirmed that the Existing Borrowers successfully
exercised their option to extend the Maturity Date to November 13, 2010 pursuant
to Section 2.4 of the Loan Agreement.   C.   Subsequently, Existing Borrowers
and Lender entered into (i) that certain letter agreement dated as of
October 21, 2010 (the “First Letter Agreement”), which, among other things,
extended the maturity of the Note to February 13, 2011, (ii) that certain letter
agreement dated as of February 23, 2011 (the “Second Letter Agreement”), which,
among other things, extended the maturity of the Note to May 13, 2011, and
(iii) that certain letter agreement dated as of April 14, 2011 (the “Third
Letter Agreement”, and collectively with the First Letter Agreement and the
Second Letter Agreement, the “Letter Agreements”), which, among other things,
extended the maturity of the Note to August 13, 2011.   D.   Capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.   E.   As of the date of this Modification Agreement,
prior to the Required Principal Payment (as described below), the outstanding
principal balance of the Loan is Fifteen Million Eight Hundred Sixty Thousand
and No/100 Dollars ($15,860,000.00). Existing Borrowers are not entitled to any
further disbursements of loan proceeds under the Loan Documents.   F.   As used
in this Modification Agreement, the term “Loan Documents” means the Loan
Agreement, the Amended and Restated Note (as defined below), the Deeds of Trust
(as defined below), the Environmental Indemnity (as defined below), the
Guaranty, the Extension Agreement (Long Form), the Seminole County Short Form,
the Orange County Short Form, the Letter Agreements, the Short Forms (as defined
below), the Shoemaker Environmental Indemnity Agreement (as defined below), the
South Industrial Environmental Indemnity Agreement (as defined below), and the
other “Loan Documents” described in the Loan Agreement. This Modification
Agreement also shall constitute a Loan Document.   G.   Additional Borrowers
desire to assume all of Existing Borrowers’ obligations to Lender under the Loan
Documents. Additional Borrowers and Existing Borrowers have requested that
Lender (i) consent to the assumption by Additional Borrowers of all of Existing
Borrowers’ obligations under the Loan Documents, without limiting Existing
Borrowers’ obligations to Lender in any respect, which obligations shall
continue in full force and effect without offset as if Additional Borrowers did
not exist, and (ii) consent to the addition of

2



--------------------------------------------------------------------------------



 



Loan No. WB 13991

    the Shoemaker Property and the South Industrial Property, each as defined
below, as Collateral under the Loan, all upon the terms and conditions set forth
herein.

NOW, THEREFORE, with reference to the foregoing information, and in
consideration of the mutual covenants and agreements contained in this
Modification Agreement, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers and Lender agree as
follows:

1.   REPRESENTATIONS AND WARRANTIES. Borrowers represent and warrant, as of the
Effective Date (as defined in Section 2.17 below) that:

1.1 REPRESENTATIONS. The statement of facts set forth above is true and correct,
and is hereby incorporated herein as an agreement of Borrowers and Lender.
Existing Borrowers hereby represent and warrant to Lender that (a) to Existing
Borrowers’ actual knowledge, no Event of Default or Unmatured Event of Default
has occurred and is continuing that would not otherwise be cured by the
effectiveness of this Modification Agreement, and (b) all representations and
warranties of Existing Borrowers contained in the Loan Agreement or in any of
the other Loan Documents (as the Loan Agreement and such other Loan Documents
are amended hereby) are true and correct as of the date hereof, except to the
extent that such representations or warranties were made as of a specific date,
in which case such representation or warranty was true and correct as of such
date. Existing Borrowers reaffirm all of their obligations under the Loan
Documents and relating to any Swap Contracts, and Existing Borrowers acknowledge
that they have no claims, offsets or defenses with respect to the payment of
sums due under the Existing Note or under any Swap Contracts. Without limiting
the foregoing, Borrowers reaffirm Lender’s right, following the occurrence and
during the continuance of any Event of Default, to apply any and all payments
made by Borrowers or otherwise received by Lender with respect to the Loan and
any Swap Contracts between any one or more Borrowers and Lender, including
without limitation all proceeds received from the sale or liquidation of any
collateral, to the obligations owing by Borrowers under the Loan Documents and
Swap Contracts in such order and manner deemed appropriate by Lender in its sole
discretion, and Borrowers acknowledge that they shall have no right to direct
Lender as to such application or designate the portion of the obligation to be
satisfied.

2.   MODIFICATION OF LOAN DOCUMENTS. The Loan Agreement (and the other Loan
Documents) are hereby supplemented and modified to incorporate the following
terms, which shall supersede and prevail over any conflicting provisions (which
modifications shall be effective as of the Effective Date (except as otherwise
indicated):

  2.1   DEFINITIONS.

  a.   The following definitions (i) are hereby added to Section 1.1 of the Loan
Agreement and/or (ii) amend and restate, in their entirety, the existing
definitions contained in Section 1.1 of the Loan Agreement, as applicable:      
  “Carry Constant” shall mean the ratio for which the numerator is the Net
Operating Income of the Projects, and the denominator is the Outstanding Loan
Amount.         “County” shall mean each County in each state where one of the
Properties is located.         “Deed of Trust” or “Deeds of Trust” shall
collectively mean each Mortgage, Assignment, Security Agreement and Fixture
Filing, each Deed of Trust, Assignment, Security Agreement and Fixture Filing,
and each Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing executed by any Borrower, as mortgagor, and naming Lender, as

3



--------------------------------------------------------------------------------



 



Loan No. WB 13991

      mortgagee, creating a first priority lien on a Property, the Improvements,
and all other buildings, fixtures and improvements now or hereafter owned or
acquired by a Borrower and situated on such Property, and all rights and
easements appurtenant thereto, securing indebtedness and obligations pursuant to
the Loan Documents and any Swap Contracts with Lender or its Affiliates, all in
form and substance acceptable to Lender, as such deeds of trust or mortgages may
be amended, modified, supplemented, renewed and restated from time to time.    
    “Net Operating Income” shall mean, as of a particular date of determination,
an amount equal to (a) the contractually scheduled rental payments from the
Projects based on executed Leases with tenants that (i) have taken physical
occupancy (or have delayed taking physical occupancy solely to allow for the
completion of tenant improvement build-outs), (ii) have commenced rental payment
(or have not yet commenced rental payment solely as a result of a free rent
period provided for under the Lease), and (iii) have not defaulted or made a
claim of any offset or right to terminate due to any default by the landlord
under the applicable Lease, for the twelve (12) month period immediately
following the date of determination, plus (b) the sum of (i) expense
reimbursements actually received from the Projects (from tenants under leases
that are included in the calculation of rental payments under the foregoing
clause (a)) for the twelve (12) month period immediately preceding the date of
determination, and (ii) Lender’s reasonable good faith estimate of the expense
reimbursements to be paid under any new Leases (which would be included in the
calculation of rental payments under the foregoing clause (a)) for the twelve
(12) month period immediately following the date of determination, minus (c)
non-capital operating expenses for the twelve (12) month period immediately
preceding the date of determination.         “Outstanding Loan Amount” shall
mean, as of a particular date of determination, all principal amounts then owing
under the Loan and the Loan Documents.         “Projects” shall collectively
mean the Goldenrod Project, the Hanging Moss Project, the Progress Way Project,
the Winter Garden Project, the South Industrial Project, and the Shoemaker
Project.         “Properties” shall mean, collectively the Goldenrod Property,
the Hanging Moss Property, the Progress Way Property, the Winter Garden
Property, the South Industrial Property, and the Shoemaker Property.        
“Shoemaker Project” shall mean the Shoemaker Property and the Improvements
thereon.         “Shoemaker Property” shall mean the real property described in
Exhibit A-5 attached hereto.         “South Industrial Project” shall mean the
South Industrial Property and the Improvements thereon.         “South
Industrial Property” shall mean the real property described in Exhibit A-6
attached hereto.”

2.2 REDUCED COMMITMENT. Notwithstanding anything else to the contrary in the
Loan Documents, following the Required Principal Payment (as defined below), as
of the Effective Date, the maximum loan amount available to Borrowers under the
Loan shall be reduced from $15,860,000.00 to $15,360,000.00 (the “Reduced
Commitment”), and Borrowers shall not be entitled to any further disbursements
of Loan proceeds. At no time during the term of the Loan shall the outstanding
amounts owing under the Loan exceed the Reduced Commitment. Any amounts repaid
under the Loan may not be re-borrowed.

4



--------------------------------------------------------------------------------



 



Loan No. WB 13991
2.3 AMENDED AND RESTATED NOTE. On or prior to the Effective Date, Borrowers
shall execute and deliver to Lender that certain Amended and Restated Promissory
Note in the face principal amount of $15,360,000.00 (the “Amended and Restated
Note”), dated as of even date herewith, to the order of Lender, which amends,
restates and replaces the Note, in its entirety. Any reference in any of the
Loan Documents to the Note shall hereby be deemed to be a reference to the
Amended and Restated Note.
2.4 INTEREST. Sections 2.3(a), (b) and (c) of the Loan Agreement are hereby
deleted in their entirety and replaced with the following:

      “(a) Interest Rate. Borrower shall pay to Lender interest on the Loan as
specified in the Note.          (b) Intentionally Deleted.          (c)
Intentionally Deleted.”

2.5 MATURITY DATE; EXTENSION OPTIONS. The Maturity Date is hereby extended from
August 13, 2011 to February 13, 2012. All amounts outstanding under the Loan
shall be due and payable no later than this extended Maturity Date. Any
references in any of the Loan Documents to the Maturity Date in any of the Loan
Documents shall refer to the Maturity Date as hereby extended. Borrowers shall
have the option to extend the term of the Loan (the “First Extension”) from the
Maturity Date (for purposes of this Section, the “Original Maturity Date”) to
February 13, 2013 (for purposes of this Section, the “First Extension Maturity
Date”), and upon the expiration of the First Extension, Borrowers shall have the
option to further extend the term of the Loan (the “Second Extension”) from the
First Extension Maturity Date to February 13, 2014 (for purposes of this
Section, the “Second Extension Maturity Date”), each such Extension being
subject to the satisfaction of each of the following conditions precedent:

  a.   Borrowers shall provide Lender with written notice of Borrowers’
irrevocable request to exercise their option to extend the Maturity Date not
more than ninety (90) days but not less than forty five (45) days prior to
(i) the Original Maturity Date, in the case of the First Extension, and (ii) the
First Extension Maturity Date, in the case of the Second Extension;     b.   As
of the date of Borrowers’ delivery of notice of request to exercise their option
to extend, and as of the date of the commencement of the applicable Extension,
no Event of Default or Unmatured Event of Default shall have occurred and be
continuing, and Borrowers shall so certify in writing to the best of their
knowledge;     c.   Immediately prior to the commencement of each Extension,
Borrowers shall pay to Lender an extension fee equal to one-half of one percent
(0.5%) of the then-outstanding principal balance of the Loan;     d.   The then
existing Loan-to-Value Ratio of the Loan does not exceed (i) sixty-seven percent
(67%) of the appraised value of the Projects based on an updated Appraisal of
the Projects to be ordered by Lender at Borrowers’ expense, determined as of a
date within 90 days prior to the Original Maturity Date, in the case of the
First Extension; or (ii) sixty-five percent (65%) of the appraised value of the
Projects based on an updated Appraisal of the Projects to be ordered by Lender
at Borrowers’ expense, determined as of a date within 90 days prior to the First
Extension Maturity Date, in the case of the Second Extension, provided, however,
if the Loan-to-Value Ratio (as determined by Lender) is not adequate to meet the
required Loan-to-Value Ratio, then Borrowers may pay down the outstanding
principal balance of the Loan such that the required Loan-to-Value Ratio is met;

5



--------------------------------------------------------------------------------



 



Loan No. WB 13991

  e.   The Projects shall have achieved a Carry Constant of at least (i) ten and
one-half percent (10.5%) as of a date within 90 days prior to the Original
Maturity Date, in the case of the First Extension, or (ii) eleven percent (11%)
as of a date within 90 days prior to the First Extension Maturity Date, in the
case of the Second Extension, provided, however, if the Carry Constant (as
determined by Lender) is not adequate to meet the required Carry Constant, then
Borrowers may pay down the outstanding principal balance of the Loan such that
the required Carry Constant is met.

      Notwithstanding the foregoing, the Second Extension may not come into
effect unless the First Extension shall have been in effect. If each of the
foregoing conditions precedent are satisfied, and the Original Maturity Date is
extended as provided above to the First Extended Maturity Date or the Second
Extended Maturity Date, as applicable, as used herein and in the other Loan
Documents, the term “Maturity Date” shall thereafter mean the First Extended
Maturity Date or the Second Extended Maturity Date, as applicable.

2.6 INFORMATION AND STATEMENTS. Sections 10.8(a) and 10.8(c) of the Loan
Agreement are hereby deleted in their entirety and replaced with the following:
“(a) as soon as the same are available, and in any event within one hundred
(100) days after the end of each quarterly period (beginning each January 1 to
March 31, April 1 to June 30, July 1 to September 30, and October 1 to
December 31), a copy of the current financial statements of each Guarantor,
prepared in accordance with generally accepted accounting principals
consistently applied, which shall consist of (1) a balance sheet as of the end
of the relevant fiscal period, (2) statements of income and expenses of each
Guarantor for such fiscal period (together, in each case, with the comparable
figures for the corresponding period of the previous fiscal year),
(3) statements of income and expenses and changes in financial position of each
Project for such fiscal period (together, in each case with comparable figures
for the corresponding period of the previous fiscal year), and (4) cash flow
statements of Guarantor (and financial statements for each such Guarantor shall
be certified by an officer of Guarantor). In addition to the preceding, each of
the foregoing documents shall be delivered to Lender with respect to each
Borrower at the end of each quarterly period (beginning each January 1 to
March 30, April 1 to June 30, July 1 to September 30; and each October 1, to
December 31), as soon as the same are available, and in any event within 45 days
after the end of each fiscal quarter.
(c) monthly property reports which shall consist of an income statement, balance
sheet, and rent roll for each of the Projects for the preceding month, in form
and detail satisfactory to Lender, within 30 days after the close of each
month;”
2.7 GUARANTY. The first sentence of Section 31(b) of the Guaranty is hereby
deleted in its entirety and replaced with the following:
“The “Remargin Amount” shall be the amount by which (a) the sum of the total
aggregate indebtedness then owing under the Loan Documents or (if foreclosure
has already occurred) outstanding at the time of foreclosure (and regardless of
and without any deduction for the amount bid at any foreclosure sale), exceeds
(b) (i) seventy percent (70%) of the collective Completed Value (described
below) of each of the Projects as of the Determination Date, if the
Determination Date is prior to Borrowers’ exercise of the First Extension (as
defined in the Loan Agreement), (ii) sixty-seven percent (67%) of the collective
Completed Value of each of the Projects as of the Determination Date, if the
Determination Date is during the term of the First Extension, or
(iii) sixty-five percent (65%) of the collective Completed Value of each of the

6



--------------------------------------------------------------------------------



 



Loan No. WB 13991
Projects as of the Determination Date, if the Determination Date is during the
term of the Second Extension (as defined in the Loan Agreement).”
2.8 ASSUMPTION OF LIABILITY BY ADDITIONAL BORROWER. As of the Effective Date,
Additional Borrowers hereby: (a) assume and agree to pay and perform, jointly
and severally with Existing Borrowers, all indebtedness and obligations of the
“Borrower” under the Loan Documents, whenever accruing (past, present or future)
with the same force and effect as if Additional Borrowers had originally
executed and delivered the Loan Documents along with Existing Borrowers;
(b) agree to fully and timely perform, jointly and severally with Existing
Borrowers, each and every term and condition of the Loan Documents; (c) agree to
be bound by all of the conditions and covenants in the Loan Documents;
(d) acknowledge that nothing in this Modification Agreement shall affect the
priority of the liens of the Deeds of Trust over any other liens and
encumbrances affecting the Projects; (f) agree that the Deeds of Trust shall
secure all other sums that may be advanced in the future by Lender to Additional
Borrowers when such sums are evidenced by one or more promissory notes or other
writings stating that they are so secured; and (g) specifically join into and
agree to be bound by the terms and conditions of Section 12.28 of the Loan
Agreement (the “Joint Borrower Provisions”).
2.9 ADDITION OF SHOEMAKER PROPERTY AND SOUTH INDUSTRIAL PROPERTY. In connection
with this Modification Agreement, Shoemaker Borrower shall pledge, as additional
Collateral under the Loan, the Shoemaker Property. In connection therewith,
Shoemaker Borrower shall execute and deliver to Lender, on or prior to the
Effective Date, that certain Deed of Trust, Assignment, Security Agreement and
Fixture Filing dated as of even date herewith encumbering the Shoemaker Property
(the “Shoemaker Deed of Trust”). Additionally, in connection with this
Modification Agreement, South Industrial Borrower shall pledge, as additional
Collateral under the Loan, the South Industrial Property. In connection
therewith, South Industrial Borrower shall execute and deliver to Lender, on or
prior to the Effective Date, that certain Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing dated as of even date herewith
encumbering the South Industrial Property (the “South Industrial Deed of Trust”,
and collectively with the Shoemaker Deed of Trust, the “Additional Collateral
Deeds of Trust”). For the avoidance of doubt, the Additional Collateral Deeds of
Trust shall constitute “Deeds of Trust”, as such term is defined in the Loan
Agreement. In accordance with the terms and provisions thereof, the Additional
Collateral Deeds of Trust shall secure, among other things, Existing Borrowers’
and Additional Borrowers’ obligations under the Loan Documents. Additionally, on
prior to the Effective Date, Shoemaker Borrower and Guarantor shall execute and
deliver to Lender that certain Environmental Indemnity Agreement (the “Shoemaker
Environmental Indemnity Agreement”), of even date herewith, with respect to the
Shoemaker Property, and, on or prior to the Effective Date, South Industrial
Borrower and Guarantor shall execute and deliver to Lender that certain
Environmental Indemnity Agreement (the “South Industrial Environmental Indemnity
Agreement”), of even date herewith, with respect to the South Industrial
Property, each in form and substance satisfactory to Lender. Further, Exhibits
A-5 and A-6 attached hereto, which contain descriptions of the Shoemaker
Property and the South Industrial Property, respectively, are hereby inserted
and attached to the Loan Agreement as Exhibits A-5 and A-6 thereto.
2.10 EXHIBIT D TO LOAN AGREEMENT. Exhibit D to the Loan Agreement is hereby
deleted in its entirety and replaced with the Exhibit D attached hereto.
2.11 SECURITY INTEREST. For the purpose of securing all obligations of
Additional Borrowers and Existing Borrowers contained in the Loan Documents,
Additional Borrowers hereby grant to Lender a security interest in all of their
interests in the Shoemaker Property and the South Industrial Property that is
personal property and that is now owned or hereafter acquired by Additional
Borrowers. Additional Borrowers hereby authorize Lender at any time and from
time

7



--------------------------------------------------------------------------------



 



Loan No. WB 13991
to time to file in any filing office in any UCC jurisdiction one or more
financing or continuation statements and amendments thereto, relative to all or
any part of the Projects, without the signature of Additional Borrowers where
permitted by law. Lender and Additional Borrowers acknowledge and agree that the
Guaranty and each Environmental Indemnity continue to not be secured by the
Deeds of Trust.
2.12 NO RELEASE OF EXISTING BORROWER. Nothing contained in this Modification
Agreement shall constitute a release, waiver, relinquishment or termination of
any of Existing Borrowers’ indebtedness or obligations under the Loan Documents.
Existing Borrowers hereby ratify, confirm and reaffirm all of such indebtedness
and obligations, which remain unmodified (except as modified by this
Modification Agreement) and in full force and effect.
2.13 CONSENT TO ASSUMPTION. As of the Effective Date, Lender hereby consents to
the assumption by Additional Borrowers of the Loan and of all obligations under
the Loan Documents, and the addition of Additional Borrowers to the parties
(along with Existing Borrowers) that collectively constitute the “Borrower”
under the Loan Agreement and the other Loan Documents. This consent is made
solely for the benefit of the parties hereto and shall not be deemed, nor shall
the same constitute, a waiver by Lender of any of its rights under any of the
Loan Documents. This consent by Lender shall not constitute a consent to any
subsequent assignment or transfer and shall not relieve Additional Borrowers,
Existing Borrowers or any Person claiming under or through Additional Borrowers
or Existing Borrowers of the obligation to obtain Lender’s consent, in
accordance with the Loan Agreement, to any future assignment or transfer.
2.14 NO OTHER MODIFICATIONS. Except as expressly set forth in this Modification
Agreement, the Loan Documents shall be and remain unmodified and in full force
and effect.
2.15 SECURED OBLIGATIONS. The Deeds of Trust and all other Loan Documents which
secure Borrowers’ indebtedness and obligations under the Loan Documents (but
excluding those documents which expressly do not secure Borrowers’ indebtedness
and obligations under the Loan Documents) shall secure, in addition to all other
indebtedness and obligations secured thereby, the payment and performance of all
present and future indebtedness and obligations of Borrowers under this
Modification Agreement, the Amended and Restated Note, and any and all
amendments, modifications, renewals and/or extensions of this Modification
Agreement or the Amended and Restated Note, regardless of whether any such
amendment, modification, renewal or extension is evidenced by a new or
additional instrument, document or agreement. Each of the Borrowers
acknowledges, agrees and reaffirms that each of the Deeds of Trust secures, in
addition to all other indebtedness and obligations stated or specified therein
to be secured thereby, (i) all indebtedness and obligations owing under the Loan
Agreement, as amended hereby (and as the same may hereafter be further amended
or modified from time to time), (ii) all indebtedness and obligations owing
under the Amended and Restated Note (as the same may hereafter be further
amended or modified from time to time), (iii) all indebtedness and obligations
owing under or in connection with any and all Swap Contracts between Wells Fargo
Bank, National Association (or its Affiliates and/or successors) and any one or
more Borrowers (or their Affiliates), and (iv) all “Obligations,” as that term
is defined in each of the Deeds of Trust. The Deeds of Trust shall not secure
any Environmental Indemnity, the Guaranty, or any other Loan Document that is
expressly stated to be unsecured.
2.16 DEFINITIONS. Except as provided in this Modification Agreement, all
references in the Loan Agreement and in the other Loan Documents (i) to the Note
shall mean the Amended and Restated Note, (ii) to the Loan Agreement shall mean
the Loan Agreement as amended by this Modification Agreement, (iii) to the
Environmental Indemnity shall include, without limitation, the Existing
Environmental Indemnity, the Shoemaker Environmental Indemnity Agreement and the
South Industrial Environmental Indemnity Agreement, (iv) to the Guaranty shall
mean the Guaranty as

8



--------------------------------------------------------------------------------



 



Loan No. WB 13991
amended by this Modification Agreement, (v) to the Deeds of Trust shall include,
without limitation, the Existing Deeds of Trust, the Shoemaker Deed of Trust and
the South Industrial Deed of Trust, (vi) to Borrower shall mean the Existing
Borrowers and the Additional Borrowers, individually and collectively, (vii) to
the Loan Documents shall mean the Loan Documents as such term is defined in this
Modification Agreement, and (viii) to any particular Loan Document shall mean
such Loan Document as modified by this Modification Agreement, and all prior
amendments, or any document executed pursuant thereto.
2.17 CONDITIONS PRECEDENT. Before this Modification Agreement becomes effective
(the “Effective Date”) and Lender becomes obligated under it, all of the
following conditions shall have been either (i) satisfied at Borrowers’ sole
cost and expense in a manner acceptable to Lender in the exercise of its sole
judgment or (ii) waived by Lender in writing. Once all of the following
conditions have been satisfied or waived by Lender in accordance with the
foregoing sentence, the Effective Date shall be deemed to be August 12, 2011.

  a.   Lender shall have received from Borrowers a principal payment (the
“Required Principal Payment”) in the amount of $500,000.00 from Borrowers’ own
funds (i.e., not from Loan funds).     b.   Lender shall have received from
Borrowers the modification fee in the amount of $37,150.00.     c.   Lender
shall have received reimbursement, in immediately available funds, of all costs
and expenses incurred by Lender in connection with this Modification Agreement
or of any other amounts owing under the Loan.     d.   Lawyers Title Insurance
Corporation (“Title Company”) shall have issued and delivered to Lender, or
shall have irrevocably and unconditionally committed to issue for the benefit of
Lender, such endorsements to the title policies issued in connection with the
Existing Deeds of Trust as Lender shall request to insure the validity and
continuing first position lien priority of the Deeds of Trust, as amended
hereby, including a Modification of Mortgage Endorsement (with no creditor’s
rights exception).     e.   Title Company shall have issued and delivered to
Lender, or shall have irrevocably and unconditionally committed to issue for the
benefit of Lender, such title policies issued in connection with the Additional
Collateral Deeds of Trust as Lender shall request to insure the valid and first
position lien priority of the Additional Collateral Deeds of Trust, including
any endorsements thereto required by Lender in its sole discretion.     f.  
Lender shall have received from Additional Borrowers all documents evidencing
the formation, organization, valid existence and good standing of Additional
Borrowers.     g.   Lender shall have filed UCC-1 financing statements with the
applicable Secretary of State’s office to perfect Lender’s security interest in
the personal property described in the Shoemaker Deed of Trust and the South
Industrial Deed of Trust.     h.   Lender shall have received fully executed
originals of this Modification Agreement, the Amended and Restated Note, the
Short Forms, the Additional Collateral Deeds of Trust, the Shoemaker
Environmental Indemnity Agreement, the South Industrial Environmental Indemnity
Agreement, and the Consent of Guarantors attached hereto, any appropriate
officer certificates or other certificates requested by Lender, and such other
documents and agreements as Lender shall request, all in form and substance
satisfactory to Lender.

9



--------------------------------------------------------------------------------



 



Loan No. WB 13991

  i.   Lender shall have received legal opinions issued by counsel for
Borrowers, opining as to the due organization, valid existence and good standing
of the Additional Borrowers, and the due authorization, execution, delivery,
enforceability and validity of this Modification Agreement, the Amended and
Restated Note, the Short Forms, the Additional Collateral Deeds of Trust, the
Shoemaker Environmental Indemnity Agreement, the South Industrial Environmental
Indemnity Agreement with respect to each Borrower.     j.   Borrowers shall have
paid Lender’s attorneys fees, and all costs and expenses of recording and
issuing all required title policy endorsements.     k.   No change shall have
occurred in the financial condition of Borrowers, any Guarantor or in the
Projects, which would have, in Lender’s sole judgment, a material adverse effect
on the Projects or on Borrowers’ or any Guarantor’s ability to repay the Loan or
otherwise perform its obligations under the Loan Documents.     l.   The
representations and warranties contained in the Loan Agreement and in all other
Loan Documents are true and correct as of the date hereof and as of the
Effective Date, except to the extent that such representations or warranties
were made as of a specific date, in which case such representation or warranty
was true and correct as of such date.     m.   Lender shall have received all
documents evidencing the formation, organization and valid existence of the
Existing Borrowers and any Guarantor which is an entity (to the extent such
documents have been amended from the versions previously sent to Lender or have
not previously been delivered to Lender) and the authorization for the
execution, delivery, and performance of the Agreement.     n.   No Event of
Default or Unmatured Event of Default has occurred and is continuing.

  2.18   Post-Closing Obligation. On or prior to fifteen (15) days following the
Effective Date, Borrower shall deliver to Lender (i) a filed qualification for
Shoemaker Borrower to do business in California, (ii) a good standing
certificate for Shoemaker Borrower issued by the California Secretary of State,
(iii) a filed qualification for South Industrial Borrower to do business in
Arizona, (iv) a good standing certificate for South Industrial Borrower issued
by the Arizona Secretary of State.

3.   WARRANTIES. Each Borrower is duly organized and validly existing. Except as
previously disclosed in writing by Borrowers to Lender, there have been no
changes in the organization, composition, ownership structure or formation
documents of any Existing Borrower since the Closing Date. Each Guarantor that
is an entity is duly formed and validly existing, and has the power to own its
assets, to transact the business in which it is now engaged and to continue to
guaranty the Loan. Except as previously disclosed in writing by Borrowers to
Lender, there have been no changes in the organization, composition, or
ownership of any Guarantor which are entities since the Closing Date.

  3.1   ADDITIONAL BORROWER AFFIRMATION: Additional Borrowers hereby acknowledge
and agree that:

  a.   all of the terms, provisions, covenants, representations, warranties,
conditions and stipulations contained in the Loan Documents, and all of
“Borrowers’” obligations under the Loan Documents, as assumed hereunder, are
hereby ratified and confirmed by Additional Borrowers in all respects, and shall
continue to apply with full force and effect to Additional Borrowers from and
after the date hereof;

10



--------------------------------------------------------------------------------



 



Loan No. WB 13991

  b.   all of the representations and warranties made by the “Borrower” under
the Loan Documents shall be deemed to be remade by Additional Borrowers as of
the date hereof with respect to all matters specified therein and with respect
to this Modification Agreement fully as if set forth herein, all of which remain
true and correct;     c.   as of the Effective Date, the obligations of
“Borrower” under the Loan Documents, as assumed hereunder, are not subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender or compromise;     d.   as of the
Effective Date, there are no offsets, defenses or counterclaims to the
obligations under the Loan Documents which have been assumed by Additional
Borrowers hereunder; and     e.   as of the Effective Date, no Event of Default
exists under any of the Loan Documents;     f.   as of the Effective Date,
Additional Borrowers have personal knowledge of all terms and conditions of the
Loan Documents, and further agree that Lender has no obligation or duty to
provide any information to Additional Borrowers regarding the terms and
conditions of the Loan Documents. Additional Borrowers further understand and
acknowledge that, except as expressly provided in this Modification Agreement,
Lender has not waived any right of Lender or obligation of “Borrower” under the
Loan Documents and Lender has not agreed to any modification of any provision of
any Loan Document or to any extension of the Loan.

4.   NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Modification Agreement shall alter or affect any provision, condition or
covenant contained in the Loan Agreement or other Loan Documents or affect or
impair any rights, powers or remedies thereunder, and the parties hereto intend
that the provisions of the Loan Agreement and other Loan Documents shall
continue in full force and effect except as expressly modified hereby.

5.   MISCELLANEOUS. This Modification Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws, and any applicable laws of the
United States of America. The headings used in this Modification Agreement are
for convenience only and shall be disregarded in interpreting the substantive
provisions of this Modification Agreement. If any provision of this Modification
Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed herefrom
and the remaining parts shall remain in full force as though the invalid,
illegal or unenforceable provision had never been a part hereof. As used in this
Modification Agreement, the term “include(s)” shall mean “include(s), without
limitation,” and the term “including” shall mean “including, but not limited
to.” In the event of any inconsistency between this Modification Agreement and
the Loan Documents, this Modification Agreement shall govern.

6.   COUNTERPARTS. The Loan Documents, including this Modification Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein, and supersede all
prior negotiations. No reference to this Modification Agreement is necessary in
any instrument or document at any time referring to a Loan Document. Any
reference to a Loan Document (including in any other Loan Document) shall be
deemed a reference to such document as amended hereby.

7.   INTEGRATION; INTERPRETATION. This Modification Agreement contains or
expressly incorporates by reference the entire agreement of the parties with
respect to the matters contemplated herein and supersedes all prior negotiations
or agreements, written or oral, and shall not be modified except by written
instrument executed by all parties.

11



--------------------------------------------------------------------------------



 



Loan No. WB 13991

8.   GENERAL RELEASE. As further inducement to Lender to enter into this
Modification Agreement, Existing Borrowers and each Guarantor (by their
execution of the Guarantor’s Consent attached hereto) hereby release Lender as
follows:

8.1    Existing Borrowers, each Guarantor and their respective heirs, successors
and assigns (collectively, the “Releasing Parties”) do hereby release, acquit
and forever discharge Lender of and from any and all claims, demands,
obligations, liabilities, indebtedness, breaches of contract, breaches of duty
or any relationship, acts, omissions, misfeasance, malfeasance, cause or causes
of action, debts, sums of money, accounts, compensation, contracts,
controversies, promises, damages, costs, losses and expenses of every type,
kind, nature, description, or character, whether known or unknown, suspected or
unsuspected, liquidated or unliquidated, each as though fully set forth herein
at length, which in any way arise out of, are connected with or related to the
Loan Documents, this Modification Agreement or any earlier and/or other
agreement or document referred to therein or any other action, claim, cause of
action, demand, damage or cost of whatever nature as of the Effective Date
(collectively, the “Released Claims”).
8.2    The agreement of the Releasing Parties, as set forth in the preceding
subparagraph 8.1 shall inure to the benefit of the successors, assigns,
insurers, administrators, agents, employees, and representatives of Lender.
8.3    The Releasing Parties have read the foregoing release, fully understand
the legal consequences thereof and have obtained the advice of counsel with
respect thereto. The Releasing Parties further warrant and represent that they
are authorized to make the foregoing release.
8.4    This release is not to be construed and does not constitute an admission
of liability on the part of Lender. This release shall constitute an absolute
bar to any Released Claim of any kind, whether such claim is based on contract,
tort, warranty, mistake or any other theory, whether legal, statutory or
equitable. The Releasing Parties specifically agree that any attempt to assert a
claim barred hereby shall subject each of them to the provisions of applicable
law setting forth the remedies for the bringing of groundless, frivolous or
baseless claims or causes of action.
8.5    The Releasing Parties acknowledge and agree that they understand the
meaning and effect of Section 1542 of the California Civil Code which provides:

      “A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”

[Remainder of Page Left Intentionally Blank]

12



--------------------------------------------------------------------------------



 



Loan No. WB 13991
THE RELEASING PARTIES AGREE TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS
AGREEMENT. THE RELEASING PARTIES HEREBY WAIVE AND RELINQUISH ALL RIGHTS AND
BENEFITS WHICH THEY MIGHT OTHERWISE HAVE UNDER THE AFOREMENTIONED SECTION 1542
OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR FLORIDA LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, THE RELEASING
PARTIES WAIVE AND RELEASE ANY RIGHT OR DEFENSE WHICH THEY MIGHT OTHERWISE HAVE
UNDER ANY OTHER LAW OF ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT
THE EFFECTIVENESS OR SCOPE OF ANY OF ITS WAIVERS OR RELEASES HEREUNDER.

                           
Progress Way
  Winter Garden   Hanging Moss   Goldenrod Borrower’s
Borrower’s
  Borrower’s   Borrower’s   Initials
Initials
  Initials   Initials    

                           
Cornerstone Core
  Cornerstone Realty   Cornerstone    
Properties, REIT,
  Advisors, LLC’s   Operating    
Inc.’s Initials
  Initials   Partnership, L.P.’s    
 
      Initials    

[Remainder of Page Left Intentionally Blank]

13



--------------------------------------------------------------------------------



 



Loan No. WB 13991
IN WITNESS WHEREOF, Borrowers and Lender have caused this Modification Agreement
to be duly executed as of the date first above written.
“LENDER”
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
successor-by-merger to Wachovia Bank, National Association, a national banking
association

         
By:
  /s/ Leslie Baines    
 
 
 
Name: Leslie Baines

   
 
  Title: VP

   

“BORROWERS”
COP-MONROE, LLC, a Florida limited liability company

                          By:   COP—ORL ONE, LLC, a Florida limited liability
company, its Manager    
 
                            By:   Cornerstone Operating Partnership, L.P., a
Delaware limited partnership, its Manager    
 
                                By:   CORNERSTONE CORE PROPERTIES REIT, INC., a
Maryland corporation, its general partner    
 
                       
 
          By:   /s/ Sharon C. Kaiser
 
             
 
Name: Sharon C. Kaiser

   
 
                  Title: CFO

   

S-1



--------------------------------------------------------------------------------



 



Loan No. WB 13991

                      COP-CARTER, LLC, a Florida limited liability company    
 
                    By:   COP—ORL ONE, LLC, a Florida limited liability company,
its Manager    
 
                        By:   Cornerstone Operating Partnership, L.P., a
Delaware limited partnership, its Manager    
 
                            By:   CORNERSTONE CORE PROPERTIES REIT, INC., a
Maryland corporation, its general partner    
 
                   
 
          By:   /s/ Sharon C. Kaiser    
 
             
 
Name: Sharon C. Kaiser

   
 
              Title: CFO

   

                      COP-HANGING MOSS, LLC, a Florida limited liability company
   
 
                    By:   COP—ORL ONE, LLC, a Florida limited liability company,
its Manager    
 
                        By:   Cornerstone Operating Partnership, L.P., a
Delaware limited partnership, its Manager    
 
                            By:   CORNERSTONE CORE PROPERTIES REIT, INC., a
Maryland corporation, its general partner    
 
                   
 
          By:   /s/ Sharon C. Kaiser    
 
             
 
Name: Sharon C. Kaiser

   
 
              Title: CFO

   

                      COP-GOLDENROD, LLC, a Florida limited liability company  
 
 
                    By:   COP—ORL ONE, LLC, a Florida limited liability company,
its Manager    
 
                        By:   Cornerstone Operating Partnership, L.P., a
Delaware limited partnership, its Manager    
 
                            By:   CORNERSTONE CORE PROPERTIES REIT, INC., a
Maryland corporation, its general partner    
 
                   
 
          By:   /s/ Sharon C. Kaiser    
 
              Name: Sharon C. Kaiser

   
 
              Title: CFO

   

S-2



--------------------------------------------------------------------------------



 



Loan No. WB 13991

              COP-SHOEMAKER, LLC, a Delaware limited liability company    
 
            By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland
corporation, its Manager    
 
           
 
  By:   /s/ Sharon C. Kaiser    
 
     
 
Name: Sharon C. Kaiser

   
 
      Title:    CFO

   
 
            COP-SOUTH INDUSTRIAL, LLC, a Delaware limited liability company    
 
            By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland
corporation, its Manager    
 
           
 
  By:   /s/ Sharon C. Kaiser    
 
     
 
Name: Sharon C. Kaiser

   
 
      Title:  CFO

   

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

S-3



--------------------------------------------------------------------------------



 



Loan No. WB 13991
GUARANTOR’S CONSENT
The undersigned, having read and understood the foregoing Assumption and
Modification Agreement (Long Form) (“Agreement”), hereby (i) consent to all of
the terms and provisions of the Agreement (including without limitation
Sections 2.2, 2.3, 2.5, 2.7, 2.8, 2.9, 2.10, 2.11, 2.12, 2.14, 8 of the
Agreement), (ii) agrees that the Agreement does not terminate or diminish any of
the obligations of the undersigned to Lender under that certain Limited Guaranty
dated November 13, 2007 executed by the undersigned (the “Guaranty”), or under
that certain Environmental Indemnity Agreement dated as of November 13, 2007,
and executed by the undersigned and Existing Borrowers in favor of Lender (the
“Environmental Indemnity Agreement”) and (iii) reaffirms its obligations under
the Guaranty and Environmental Indemnity Agreement in light of the Agreement.
The undersigned hereby acknowledges and agrees that Lender shall have the right
to apply payments received from Borrowers to the Obligations in any manner
elected by Lender, even if the manner of application does not reduce at all or
to the greatest extent Guarantor’s maximum aggregate obligation under the
Guaranty for payment of the Guaranteed Obligations (as defined in the Guaranty).
The undersigned, having reread the Guaranty and the Environmental Indemnity
Agreement, and with advice of their own counsel, hereby reaffirm and restate all
waivers, authorizations, agreements and understandings set forth in the Guaranty
and the Environmental Indemnity Agreement, as though set forth in full herein.
Capitalized terms used in this consent but not otherwise defined shall have the
meanings ascribed to such terms in the Agreement or the Loan Agreement (as
defined in the Agreement).
Dated as of: August 3, 2011.
     “GUARANTOR”

          “Guarantor”    
 
        CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation    
 
        By:        
 
 
 
Name:

   
 
  Title:

   
 
        CORNERSTONE REALTY ADVISORS, LLC, a Delaware limited liability company  
 
 
        By:        
 
 
 
Name:

   
 
  Title:

   
 
        CORNERSTONE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
   
 
       
By:
  CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation, its general
partner    
 
       
By:
       
 
 
 
Name:

   
 
  Title:

   

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

CONSENT





--------------------------------------------------------------------------------



 



Loan No. WB13991
EXHIBIT A-5
REAL PROPERTY IN THE CITY OF SANTA FE SPRINGS, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
Parcel 1:
That portion of the Southwest quarter of the Northeast quarter of Section 20,
Township 3 South, Range 11 West, in the Rancho Los Coyotes, in the City of Santa
Fe Springs, County of Los Angeles, State of California, as shown on a copy of
Map recorded in Book 41819, Page 141 et seq., Official Records, in the Office of
the County Recorder of said County as set forth in the Lot Line Adjustment
recorded August 28, 2002 as Document No. 02-2026133, described as follows:
Beginning at the intersection of the Westerly line of said Northeast quarter
with the Southwesterly line of the Southern Pacific Railroad Right-of-Way 100
feet wide; thence along said Southwesterly line South 57°13’36” East 163.17
feet; thence South 00°12’23” West 42.00 feet; thence South 01°24’36” West 54.00
feet; thence South 00°12’23” West 62.53 feet; thence South 89°58’44” West 136.31
feet to the Westerly line of said Northeast quarter; thence Northerly along said
Westerly line to the Point of Beginning.
Except the Westerly 15.00 feet of said land for roads, railroads and ditches as
reserved in the Deed recorded in Book 934, Page 310 of Deeds.
Parcel 2:
That portion of the Southwest quarter of the Northeast quarter of Section 20,
Township 3 South, Range 11 West, in the Rancho Los Coyotes, in the City of Santa
Fe Springs, County of Los Angeles, State of California, as shown on a copy of
Map, recorded in Book 41819, Page 141, et seq., Official Records, in the Office
of the County Recorder of said County as set forth in the Lot Line Adjustment
recorded August 28, 2002 as Document No. 02-2026133, described as follows:
Beginning at the intersection of the Westerly line of said Northeast quarter
with the Southwesterly line of the Southern Pacific Railroad Right-of-Way 100
feet wide; thence along said Southwesterly line South 57°13’36” East, 163.17
feet; thence South 00°12’23” West 42.00 feet; thence South 01°24’36” West 54.00
feet; thence South 00°12’23” West, 62.53 feet to the True Point of Beginning of
this description; thence continuing South 00°12’23” West, 180.37 feet; thence
South 89°58’44” West, 136.25 feet to the Westerly line of said Northeast
quarter; thence Northerly along said Westerly line North 00°11’20” East, 180.37
feet; thence North 89°58’44” East 138.31 feet to the True Point of Beginning.
Except the Westerly 15.00 feet of said land for roads, railroads and ditches, as
reserved in the Deed recorded in Book 934, Page 310 of Deeds.
Assessor’s Parcel Number: 7005-001-036 and 7005-001-037

EXHIBIT A-5



--------------------------------------------------------------------------------



 



Loan No. WB13991
EXHIBIT A-6
REAL PROPERTY IN THE CITY OF TEMPE, COUNTY OF MARICOPA, STATE OF ARIZONA,
DESCRIBED AS FOLLOWS:
Lot 26, PALO VERDE INDUSTRIAL PARK, according to Book 105 of Maps, page 31,
records of Maricopa County, Arizona.

EXHIBIT A-6



--------------------------------------------------------------------------------



 



Loan No. WB13991
EXHIBIT D
LEASING CRITERIA

                          Maximum       Minimum Initial Rental Rate     **  
Footage:   Square   and Annual Rent Increases   Minimum Term
 
                   
Goldenrod:
    5,000         $7.25/sf annually, net, 3% annual increases   2 years
 
                   
Hanging Moss:
    6,000         $7.25/sf annually, net, 3% annual increases   2 years
 
                   
Progress Way:
    6,000         $7.25/sf annually, net, 3% annual increases   2 years
 
                   
Winter Garden:
    3,000         $7.25/sf annually, net, 3% annual increases   2 years
 
                   
Shoemaker:
    5,000         $8.40/sf annually, net, 3% annual increases   2 years
 
                   
South Industrial:
    2,500         $6.12/sf annually, net, 3% annual increases   2 years

 

**   Notwithstanding the above, lease renewal terms currently set forth in
leases existing as of the Closing Date are considered pre-approved

EXHIBIT D



--------------------------------------------------------------------------------



 



Loan No. WB13991
STATE OF CALIFORNIA       )
                                                   )
COUNTY OF _____________ )
On ____________________, before me, ____________________, a Notary Public,
personally appeared ____________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
STATE OF CALIFORNIA       )
                                                   )
COUNTY OF _____________ )
On ____________________, before me, ____________________, a Notary Public,
personally appeared ____________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
ACKNOWLEDGMENT

 



--------------------------------------------------------------------------------



 



Loan No. WB13991
STATE OF CALIFORNIA        )
                                                   )
COUNTY OF _____________ )
On ____________________, before me, ____________________, a Notary Public,
personally appeared ____________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
STATE OF CALIFORNIA       )
                                                   )
COUNTY OF _____________ )
On ____________________, before me, ____________________, a Notary Public,
personally appeared ____________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
ACKNOWLEDGMENT

 



--------------------------------------------------------------------------------



 



Loan No. WB13991
STATE OF CALIFORNIA       )
                                                   )
COUNTY OF _____________ )
On ____________________, before me, ____________________, a Notary Public,
personally appeared ____________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
STATE OF CALIFORNIA       )
                                                   )
COUNTY OF _____________ )
On ____________________, before me, ____________________, a Notary Public,
personally appeared ____________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
ACKNOWLEDGMENT

 



--------------------------------------------------------------------------------



 



Loan No. WB13991
STATE OF CALIFORNIA       )
                                                   )
COUNTY OF _____________ )
On ____________________, before me, ____________________, a Notary Public,
personally appeared ____________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
ACKNOWLEDGMENT

 



--------------------------------------------------------------------------------



 



Loan No. WB13991
(WELLS FARGO LOGO) [a58036a5803600.gif]
AMENDED AND RESTATED PROMISSORY NOTE SECURED BY DEED OF TRUST

$15,360,000.00   Date: August 3, 2011

1.   PROMISE TO PAY. FOR VALUE RECEIVED, the undersigned COP-Monroe, LLC, a
Florida limited liability company (“Progress Way Borrower”), COP-Carter, LLC, a
Florida limited liability company (“Winter Garden Borrower”), COP-Hanging Moss,
LLC, a Florida limited liability company (“Hanging Moss Borrower”),
COP-Goldenrod, LLC, a Florida limited liability company (“Goldenrod Borrower”,
and collectively with Progress Way Borrower, Winter Garden Borrower and Hanging
Moss Borrower, “Original Borrower”), COP-South Industrial, LLC, a Delaware
limited liability company, and COP-Shoemaker, LLC, a Delaware limited liability
company (collectively with the Original Borrower, “Borrower”) promise(s) to pay
to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as successor-by-merger to Wachovia Bank, National Association, a
national banking association (“Lender”), at the Minneapolis Loan Center, 608 2nd
Ave South, 11th Floor, Minneapolis, MN 55402, or at such other place as may be
designated in writing by Lender, the principal sum of FIFTEEN MILLION THREE
HUNDRED SIXTY THOUSAND AND NO/100THS DOLLARS ($15,360,000.00) or so much thereof
as may from time to time be owing hereunder by reason of advances by Lender to
or for the benefit or account of Borrower, with interest thereon, per annum, at
the Effective Rate (as hereinafter defined) calculated in accordance with the
terms and provisions of the Interest Rate Provisions Agreement attached to this
note (“Note”) as Exhibit A (based on a 360-day year and charged on the basis of
actual days elapsed). All sums owing hereunder are payable in lawful money of
the United States of America, in immediately available funds without offset,
deduction or counterclaim of any kind. This Note amends, restates and replaces,
in its entirety, that certain Promissory Note dated as of November 13, 2007,
executed by Original Borrower to the order of Lender in the principal face
amount of $22,420,500.00 (as amended, the “Existing Note”). This Note is not
intended to, nor shall it be construed to, constitute a novation of the Existing
Note or the obligations contained therein. All sums previously paid under the
Existing Note have been earned by and shall be retained by Lender. All sums
currently owing under the Existing Note shall be deemed to be transferred to and
owing under this Note.   2.   INTEREST; PRINCIPAL. Interest accrued on this Note
shall be due and payable on the 1st Business Day of each month commencing with
the first month after the date of this Note. Notwithstanding anything to the
contrary contained in this Note or the Interest Rate Provisions Agreement
attached to this Note as Exhibit A, in no event shall the interest rate on the
outstanding principal balance of this Note at any time be less than four and
one-half percent (4.50%) per annum based on a 360-day year and charged on the
basis of actual days elapsed (“Interest Rate Floor”). Notwithstanding the
foregoing, if Borrower and Lender now or hereafter enter into an interest rate
swap transaction in connection with this Note, THEN, for the duration of such
interest rate swap transaction, the Interest Rate Floor shall not apply to so
much of the principal balance of this Note as is equal to the notional amount of
such interest rate swap transaction. On the 1st Business Day of each month
commencing with the first month after the date of this Note, Borrower shall make
a principal payment to Lender in the amount of $30,000.00 each.

DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $53,760 HAVE BEEN PURCHASED AND AFFIXED
TO THE
MEMORANDUM OF MODIFICATION AGREEMENT AMENDING MORTGAGE SECURING THIS NOTE

-1-



--------------------------------------------------------------------------------



 



Loan No. WB13991

3.   MATURITY DATE. The outstanding principal balance of this Note, together
with all accrued and unpaid interest, shall be due and payable in full on
February 13, 2012 (“Maturity Date”), as such Maturity Date may be extended
pursuant to the terms and conditions of Section 2.5 of that certain Assumption
and Modification Agreement (Long Form) dated as of even date herewith executed
by Borrower and Lender (the “Assumption and Modification Agreement”). Principal
amounts outstanding hereunder, upon which repayment obligations exist and
interest accrues, shall be determined by the records of the Lender, which shall
be deemed to be conclusive in the absence of clear and convincing evidence to
the contrary presented by Borrower.   6.   SECURED BY DEED OF TRUST. This Note
is secured by, among other things, the Deeds of Trust (as defined in the Loan
Agreement referenced below) and the other Loan Documents as defined in that
certain Loan Agreement dated as of November 13, 2007, executed by Original
Borrower and Lender as amended by that certain Extension Agreement dated as of
November 13, 2009 executed by Original Borrower and Lender, that certain letter
agreement dated as of October 21, 2010 executed by Original Borrower and Lender,
that certain letter agreement dated as of February 23, 2011 executed by Original
Borrower and Lender, that certain letter agreement dated as of April 14, 2011
executed by Original Borrower and Lender, and the Assumption and Modification
Agreement (as the same may be further amended or restated from time to time, the
“Loan Agreement”). Capitalized terms used herein and not defined shall have the
meanings set froth in the Loan Agreement. Reference is made to the Loan
Agreement for a description of the terms and conditions upon which advances may
be made under this Note and repayment of the indebtedness evidenced by this Note
may be accelerated.   7.   INTENTIONALLY DELETED.   8.   LATE CHARGE. If any
interest or principal payment required hereunder is not received by Lender
(whether by direct debit or otherwise) on or before the 15th calendar day of the
month (regardless of whether the 15th day falls on a Saturday, Sunday or legal
holiday) in which it becomes due, Borrower shall pay, at Lender’s option, a late
or collection charge equal to 5% of the amount of such unpaid payment (“Late
Charge”).   9.   PREPAYMENT. Borrower may prepay the principal amount
outstanding under this Note and accrued interest thereon, in whole or in part,
at any time without charge. Partial prepayments of principal shall be
accompanied by accrued interest on the amount prepaid through the date of
prepayment and, if applicable, a One-Month LIBOR Rate Price Adjustment (as
defined in Exhibit A). Lender shall not be obligated to re-advance to Borrower
any sums prepaid by Borrower, whether prepaid voluntarily or involuntarily
pursuant to the terms of any Loan Document.   10.   INTENTIONALLY DELETED.   11.
  ACCELERATION. If: (a) Borrower shall fail to pay when due any sums payable
hereunder; or (b) an Event of Default occurs under any Deed of Trust or under
any obligation secured thereby, or under any other Loan Document; THEN Lender
may, at its sole option, declare all sums owing under this Note immediately due
and payable; provided, however, that if any document related to this Note
provides for automatic acceleration of payment of sums owing hereunder, all sums
owing hereunder shall be automatically due and payable in accordance with the
terms of that document.   12.   JOINT AND SEVERAL LIABILITY. If this Note is
executed by more than 1 person or entity as Borrower, the obligations of each
such person or entity shall be joint and several. No person or entity shall be a
mere accommodation maker, but each shall be primarily and directly liable
hereunder. Section 12.28 of the Loan Agreement (the “Joint Borrower Provisions”)
is by this reference incorporated herein in its entirety.   13.   WAIVER. Except
as otherwise provided, Borrower waives: presentment; demand; notice of dishonor;
notice of default or delinquency; notice of acceleration; notice of protest and
nonpayment; notice of costs, expenses or losses and interest thereon; notice of
late charges; and diligence in

-2-



--------------------------------------------------------------------------------



 



Loan No. WB13991

    taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note.   14.   TIME OF THE ESSENCE. Time is of the essence with respect to
every provision hereof.   15.   GOVERNING LAW. This Note shall be governed by,
and construed and enforced in accordance with, the laws of the state of Florida
is located, except to the extent preempted by federal laws.   16.   COMMERCIAL
USE; MAXIMUM RATE PERMITTED BY LAW. Borrower hereby represents that this loan is
for commercial use and not for personal, family or household purposes. It is the
specific intent of the Borrower and Lender that this Note bear a lawful rate of
interest, and if any court of competent jurisdiction should determine that the
rate herein provided for exceeds that which is statutorily permitted for the
type of transaction evidenced hereby, the interest rate shall be reduced to the
highest rate permitted by applicable law, with any excess interest heretofore
collected being applied against principal or, if such principal has been fully
repaid, returned to Borrower on demand.   17.   LENDER’S DAMAGES. Borrower
recognizes that its default in making any payment as provided herein or in any
other Loan Document as agreed to be paid when due, or the occurrence of any
other Event of Default hereunder or under any other Loan Document, will require
Lender to incur additional expense in servicing and administering the Loan, in
loss to Lender of the use of the money due and in frustration to Lender in
meeting its other financial and loan commitments and that the damages caused
thereby would be extremely difficult and impractical to ascertain. Borrower
agrees (a) that an amount equal to the Late Charge plus the accrual of interest
at the Default Rate (as defined in Exhibit A) is a reasonable estimate of the
damage to Lender in the event of a late payment, and (b) that the accrual of
interest at the Default Rate following any other Event of Default is a
reasonable estimate of the damage to Lender in the event of such other Event of
Default, regardless of whether there has been an acceleration of the loan
evidenced hereby. Nothing in this Note shall be construed as an obligation on
the part of Lender to accept, at any time, less than the full amount then due
hereunder, or as a waiver or limitation of Lender’s right to compel prompt
performance.   18.   WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (a) ARISING UNDER THIS NOTE OR ANY OTHER LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION HEREOF OR THEREOF OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
BORROWER AND LENDER OR ANY OF THEM WITH RESPECT TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND BORROWER HEREBY AGREES AND CONSENTS THAT
LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER TO THE WAIVER OF ANY RIGHT
BORROWER MIGHT OTHERWISE HAVE TO TRIAL BY JURY.   19.   EXHIBITS. All exhibits,
schedules or other items attached hereto are incorporated into this Note by such
attachment for all purposes.   20.   NOTICES. All notices or other
communications required or permitted to be given pursuant to this Note shall be
given to the Borrower or Lender at the address and in the manner provided for in
the Loan Agreement, except as otherwise provided herein.

-3-



--------------------------------------------------------------------------------



 



Loan No. WB13991

21.   INTEGRATION. The Loan Documents contain or expressly incorporate by
reference the entire agreement of the parties with respect to the matters
contemplated therein and supersede all prior negotiations or agreements, written
or oral. The Loan Documents shall not be modified except by written instrument
executed by all parties. Any reference to the Loan Documents includes any
amendments, renewals or extensions now or hereafter approved by Lender in
writing.

IN WITNESS WHEREOF, this Note has been executed as of the date first above
written.

            “Borrower”

COP-MONROE, LLC, a Florida limited liability company
      By:   COP–ORL ONE, LLC, a Florida limited liability company,         its
Manager           

  By:   Cornerstone Operating Partnership, L.P., a         Delaware limited
partnership, its Manager   

        By:   CORNERSTONE CORE PROPERTIES REIT,         INC., a Maryland
corporation, its general        partner  

        By:           Name:           Title:        

            COP-CARTER, LLC, a Florida limited liability company
      By:   COP–ORL ONE, LLC, a Florida limited liability company,         its
Manager   

        By:   Cornerstone Operating Partnership, L.P., a         Delaware
limited partnership, its Manager   

        By:   CORNERSTONE CORE PROPERTIES REIT,         INC., a Maryland
corporation, its general        partner   

        By:           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



Loan No. WB13991

            COP-HANGING MOSS, LLC, a Florida limited liability company
      By:   COP-ORL ONE, LLC, a Florida limited liability company, its Manager  
         

        By:   Cornerstone Operating Partnership, L.P., a         Delaware
limited partnership, its Manager           

        By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation,
its general partner            

          By:           Name:           Title:      

-5-



--------------------------------------------------------------------------------



 



Loan No. WB13991

            COP-GOLDENROD, LLC, a Florida limited liability company
      By:   COP—ORL ONE, LLC, a Florida limited liability company, its Manager  
         

        By:   Cornerstone Operating Partnership, L.P., a         Delaware
limited partnership, its Manager   

        By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation,
its general partner    

        By:           Name:           Title:        

            COP-SHOEMAKER, LLC,
a Delaware limited liability company
      By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation, its
Manager    

        By:           Name:           Title:        

            COP-SOUTH INDUSTRIAL, LLC,
a Delaware limited liability company
      By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation, its
Manager    

        By:           Name:           Title:        

-6-



--------------------------------------------------------------------------------



 



Loan No. WB13991
EXHIBIT A
INTEREST RATE PROVISIONS AGREEMENT
Exhibit A to Amended and Restated Promissory Note Secured by Deed of Trust
(“Note”), dated August 3, 2011, made by COP-Monroe, LLC, a Florida limited
liability company (“Progress Way Borrower”), COP-Carter, LLC, a Florida limited
liability company (“Winter Garden Borrower”), COP-Hanging Moss, LLC, a Florida
limited liability company (“Hanging Moss Borrower”), COP-Goldenrod, LLC, a
Florida limited liability company (“Goldenrod Borrower”, and collectively with
Progress Way Borrower, Winter Garden Borrower and Hanging Moss Borrower,
“Original Borrower”), COP-South Industrial, LLC, a Delaware limited liability
company, and COP-Shoemaker, LLC, a Delaware limited liability company, as
Borrower, to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as successor-by-merger to Wachovia Bank, National
Association, a national banking association, as Lender.
R E C I T A L S
Borrower understands that absent the terms and conditions hereof, it would be
extremely difficult to calculate Lender’s additional costs, expenses, and
damages in the event of a Default or prepayment by Borrower hereunder. Given the
above, Borrower agrees that the provisions herein (including, without
limitation, the One-Month LIBO Rate Price Adjustment defined below) provide for
a reasonable and fair method for Lender to recover its additional costs,
expenses and damages in the event of a Default or prepayment by Borrower.

1.   RATES AND TERMS DEFINED. Various rates and terms not otherwise defined
herein are defined and described as follows:       “Business Day” is a day of
the week (but not a Saturday, Sunday or holiday) on which the offices of Lender
are open to the public for carrying on substantially all of Lender’s business
functions.       “Default Rate” is a rate of interest per annum five percent
(5%) in excess of the applicable Effective Rate in effect from time to time.    
  “Effective Rate” is the rate of interest calculated in accordance with
Section 2 below.       “Federal Funds Rate” is, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by Lender from three Federal Funds brokers of
recognized standing selected by Lender.       “Loan Agreement” is that certain
Loan Agreement dated as of October 13, 2007 executed by Original Borrower and
Lender, as amended by that certain Extension Agreement dated as of November 13,
2009 executed by Original Borrower and Lender, that certain letter agreement
dated as of October 21, 2010 executed by Original Borrower and Lender, that
certain letter agreement dated as of February 23, 2011 executed by Original
Borrower and Lender, that certain letter agreement dated as of April 14, 2011
executed by Original Borrower and Lender, and that certain Assumption and
Modification Agreement (Long Form) dated as of even date herewith executed by
Borrower and Lender.       “Loan Documents” are the documents defined as such in
the Loan Agreement.       “One-Month LIBO Rate” is the rate of interest, rounded
upward to the nearest whole multiple of one-hundredth of one percent (.01%),
equal to the sum of: (a) three percent (3.00%) plus (b) the

Exhibit A — 1



--------------------------------------------------------------------------------



 



Loan No. WB13991

    rate of interest, rounded upward to the nearest whole multiple of
one-sixteenth of one percent (.0625%), that is quoted by Lender from time to
time as the London InterBank Offered Rate for deposits in U.S. Dollars, at
approximately 9:00 a.m. (California time), for a period of 1 month (“One-Month
Rate”), which rate is divided by one (1.00) minus the Reserve Percentage.

             
 
  +        
One-Month LIBO Rate = spread %
      One-Month Rate
 
(1 - Reserve Percentage)    

    “One-Month LIBO Rate Period” is the period of 1 month from the 1st Business
Day of a calendar month to, but not including, the 1st Business Day of the next
calendar month; provided, however, no One-Month LIBO Rate Period shall extend
beyond the Maturity Date.       “One-Month LIBO Rate Portion” is the then
outstanding principal balance of this Note which is subject to a One-Month LIBO
Rate. In the event Borrower is subject to a principal amortization schedule
under the terms and conditions of the Loan Documents, the One-Month LIBO Rate
Portion shall in no event exceed the maximum outstanding principal balance which
will be permissible on the last day of the One-Month LIBO Rate Period.      
“One-Month Rate” is the rate of interest defined in the definition of “One-Month
LIBO Rate” above.       “Regulatory Costs” are, collectively, future,
supplemental, emergency or other changes in Reserve Percentages, assessment
rates imposed by the FDIC, or similar requirements or costs imposed by any
domestic or foreign governmental authority and related in any manner to a
One-Month LIBO Rate.       “Replacement Rate” is, for any day, a fluctuating
rate of interest equal to three percent (3.00%) plus the Federal Funds Rate plus
1.50%.       “Reserve Percentage” is at any time the percentage announced within
Lender as the reserve percentage under Regulation D for loans and obligations
making reference to the One-Month LIBO Rate. The Reserve Percentage shall be
based on Regulation D or other regulations from time to time in effect
concerning reserves for Eurocurrency Liabilities as defined in Regulation D from
related institutions as though Lender were in a net borrowing position, as
promulgated by the Board of Governors of the Federal Reserve System, or its
successor.       “Taxes” are, collectively, all withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes) imposed by any domestic or foreign governmental authority and related in
any manner to a One-Month LIBO Rate.   2.   EFFECTIVE RATE. Provided no Event of
Default exists under this Note or under the Loan Agreement or under any other
Loan Document, the “Effective Rate” upon which interest shall be calculated for
this Note shall be the following:

  2.1   Initial Disbursement; Subsequent Disbursements During Any Calendar
Month. For the initial disbursement of principal under this Note, and for any
subsequent disbursements of principal during any calendar month, the Effective
Rate on such principal amount shall be the One-Month LIBO Rate on the date of
disbursement as determined by Lender. Such Effective Rate shall apply to such
principal amount from the date of disbursement through and including the date
immediately preceding the 1st Business Day of the next calendar month. On the
1st Business Day of the next calendar month, any principal disbursed during the
prior calendar month shall be added to (or

Exhibit A — 2



--------------------------------------------------------------------------------



 



Loan No. WB13991

  become)   the One-Month LIBO Rate Portion for purposes of calculation of the
Effective Rate under Section 2.2 below.     2.2   Monthly Reset of One-Month
LIBO Rate. Commencing with the 1st Business Day of the first calendar month
after the initial disbursement of principal under this Note, and continuing
thereafter on the 1st Business Day of each succeeding calendar month, the
Effective Rate on the outstanding One-Month LIBO Rate Portion under this Note
(i.e., all outstanding principal on such 1st Business Day) shall be reset to the
One-Month LIBO Rate, as determined by Lender on each such 1st Business Day.    
2.3   Intentionally Deleted.     2.4   If One-Month LIBO Rate Becomes
Unavailable. In the event the One-Month LIBO Rate, for any reason, should become
prohibited or unavailable to Lender, or, if in Lender’s good faith judgment, it
is not possible or practical for Lender to set a One-Month LIBO Rate, THEN, the
Effective Rate shall be the Replacement Rate.     2.5.   Post Maturity; Default
Rate. From and after the Maturity Date or such earlier date on which an Event of
Default exists under the Loan Agreement or any other Loan Document, then at the
option of Lender, all sums owing on this Note shall bear interest at a rate per
annum equal to the Event of Default Rate.

3.   TAXES, REGULATORY COSTS AND RESERVE PERCENTAGES. Upon Lender’s demand,
Borrower shall pay to Lender, in addition to all other amounts which may be, or
become, due and payable under this Note and Loan Documents, any and all Taxes
and Regulatory Costs, to the extent they are not internalized by calculation of
an Effective Rate. Further, at Lender’s option, the Effective Rate shall be
automatically adjusted by adjusting the Reserve Percentage, as determined by
Lender in its prudent banking judgment, from the date of imposition (or
subsequent date selected by Lender) of any such Regulatory Costs. Lender shall
give Borrower notice of any Taxes and Regulatory Costs as soon as practicable
after their occurrence, but Borrower shall be liable for any Taxes and
Regulatory Costs regardless of whether or when notice is so given.   4.  
ONE-MONTH LIBO RATE PRICE ADJUSTMENT. Borrower acknowledges that prepayment or
acceleration of a One-Month LIBO Rate Portion during a One-Month LIBO Rate
Period shall result in Lender’s incurring additional costs, expenses and/or
liabilities and that it is extremely difficult and impractical to ascertain the
extent of such costs, expenses and/or liabilities. Therefore, on the date a
One-Month LIBO Rate Portion is prepaid or the date all sums payable hereunder
become due and payable, by acceleration or otherwise (“Price Adjustment Date”),
Borrower will pay Lender (in addition to all other sums then owing to Lender) an
amount (“One-Month LIBO Rate Price Adjustment”) equal to the then present value
of (a) the amount of interest that would have accrued on the One-Month LIBO Rate
Portion for the remainder of the One-Month LIBO Rate Period at the One-Month
LIBO Rate set on the 1st Business Day of the month in which such amount is
prepaid or becomes due, less (b) the amount of interest that would accrue on the
same One-Month LIBO Rate Portion for the same period if the One-Month LIBO Rate
were set on the Price Adjustment Date at the One-Month LIBO Rate in effect on
the Price Adjustment Date. The present value shall be calculated by using as a
discount rate the One-Month Rate quoted on the Price Adjustment Date.       By
initialing this provision where indicated below, Borrower confirms that Lender’s
agreement to make the loan evidenced by this Note at the interest rates and on
the other terms set forth herein and in the other Loan Documents constitutes
adequate and valuable consideration, given individual weight by Borrower, for
this agreement.

          BORROWER INITIALS:                                                

Exhibit A — 3



--------------------------------------------------------------------------------



 



Loan No. WB13991

5.   PURCHASE, SALE AND MATCHING OF FUNDS. Borrower understands, agrees and
acknowledges the following: (a) Lender has no obligation to purchase, sell
and/or match funds in connection with the use of a One-Month Rate as a basis for
calculating an Effective Rate or a One-Month LIBO Rate Price Adjustment; (b) a
One-Month Rate is used merely as a reference in determining an Effective Rate or
a One-Month LIBO Rate Price Adjustment; and (c) Borrower has accepted a
One-Month Rate as a reasonable and fair basis for calculating an Effective Rate
or a One-Month LIBO Rate Price Adjustment. Borrower further agrees to pay the
One-Month LIBO Rate Price Adjustment, Taxes and Regulatory Costs, if any,
whether or not Lender elects to purchase, sell and/or match funds.   6.  
MISCELLANEOUS. As used in this Exhibit, the plural shall mean the singular and
the singular shall mean the plural as the context requires.

This Exhibit is executed concurrently with and as part of the Note referred to
and described first above.
“BORROWER”
COP-MONROE, LLC, a Florida limited liability company

                  By:   COP—ORL ONE, LLC, a Florida limited liability        
company, its Manager   

        By:   Cornerstone Operating Partnership, L.P., a         Delaware
limited partnership, its Manager   

        By:   CORNERSTONE CORE PROPERTIES         REIT, INC., a Maryland
corporation, its        general partner   

        By:           Name:           Title:      

            COP-CARTER, LLC, a Florida limited liability company
      By:   COP—ORL ONE, LLC, a Florida limited liability         company, its
Manager   

        By:   Cornerstone Operating Partnership, L.P., a         Delaware
limited partnership, its Manager   

        By:   CORNERSTONE CORE PROPERTIES         REIT, INC., a Maryland
corporation, its        general partner   

        By:           Name:           Title:      

Exhibit A — 4



--------------------------------------------------------------------------------



 



Loan No. WB13991

            COP-HANGING MOSS, LLC, a Florida limited liability
company
      By:   COP—ORL ONE, LLC, a Florida limited liability         company, its
Manager    

        By:   Cornerstone Operating Partnership, L.P., a         Delaware
limited partnership, its Manager   

        By:   CORNERSTONE CORE PROPERTIES         REIT, INC., a Maryland
corporation, its         general partner   

        By:           Name:           Title:        

            COP-GOLDENROD, LLC, a Florida limited liability
company
      By:   COP—ORL ONE, LLC, a Florida limited liability         company, its
Manager   

        By:   Cornerstone Operating Partnership, L.P., a         Delaware
limited partnership, its Manager   

        By:   CORNERSTONE CORE PROPERTIES         REIT, INC., a Maryland
corporation, its        general partner   

        By:           Name:           Title:      

            COP-SHOEMAKER, LLC,
a Delaware limited liability company
      By:   CORNERSTONE CORE PROPERTIES REIT, INC., a         Maryland
corporation, its Manager    

        By:           Name:           Title:      

Exhibit A — 5



--------------------------------------------------------------------------------



 



Loan No. WB13991

            COP-SOUTH INDUSTRIAL, LLC,
a Delaware limited liability company
      By:   CORNERSTONE CORE PROPERTIES REIT, INC.,         a Maryland
corporation, its Manager   

        By:           Name:           Title:      

Exhibit A — 6